— Per Curiam:
It is conceded that at one time the defendant in error was the undoubted owner of the property in guestion, and in the exclusive possession thereof. The plaintiffs in error claim title under her, and sought to prove it by parol evidence. Under the facts found by the jury, and on sufficient evidence, we think they could not defend their possession under the deed which Johnson once held, but which he had voluntarily and fraudulently destroyed. It had never been recorded. He had not paid the purchase money. With the express purpose of avoiding payment of the notes which he had given for the purchase money, and with the avowed purpose of giving up to his vendor all interest in the property, he burned the notes and the deed, declaring to his vendor as he threw them in the stove: “Now the property is yours, as it was before.” She gave no consent to this destruction. She had no previous knowledge of his intention — having destroyed her evidence of his indebtedness. She accepted the situation. He gave possession to her, which she and her tenants retained until after his death. It is not the case of a parol sale from Johnson to Mrs. Sutton, so as to per*207mit the Statute of Frauds to defeat the effect of his act. It is such an act of spoliation, followed by the subsequent action of the parties, as to estop him and his heirs from invoking the aid of that deed. He did not attempt to do it. They cannot defend a possession improperly obtained under it. We discover no error in the record.
Judgment affirmed.